— Judgment unanimously affirmed. Memorandum: We agree with defendant’s contention that portions of the court’s charge on corroboration were erroneous. However, defendant failed to object to the charge and thus has failed to preserve this contention for our review (People v Thomas, 50 NY2d 467, 471; People v Palmer, 26 AD2d 892, 893). We decline to review the error in the interest of justice and conclude, in any case, that the charge as a whole did not deprive defendant of a fair trial.
We have examined defendant’s other contentions and conclude that they are without merit. (Appeal from judgment of Niagara County Court, DiFlorio, J. — rape, first degree, and sodomy, first degree.) Present — Dillon, P. J., Denman, Boomer, Pine and Balio, JJ.